DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1,122,194 B1 Wang et al. in view of US 9,452,883 B1 Wurman et al.

Regarding claim 1, Wang discloses a work assistance system (Wang Para. [0001] apparatus and method for material and article handling), comprising: 
a first device and a second device, wherein the first device (Wang Para. [0020-0025] racks contain a plurality of storage spaces for products, the conveyor belt may transfer products to be placed on storage racks… the storage spaces are connected to robotic arms to place products) comprises: 
a shelf on which a plurality of products are arranged (Wang Para. [0022] racks contain a plurality of storage spaces for products), wherein the shelf has a plurality of columns, and each of the plurality of columns displays a same type of products (Wang Para. [0022] each rack comprises a plurality of storage spaces, which are sized to accommodate a specific type of product, the type of product being displayed does not change the structure of a shelf with a plurality of columns, and is therefore taught by Wang); 
a first memory storing instructions (Wang Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor), and 
one or more first processors configured to execute the instructions (Wang Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor) to: 
transfer a plurality of products arranged in a particular column of the plurality of columns to a casing of the second device (Wang Para. [0029-0030] the robotic arm may move the items from a first storage rack to a staging area, the staging area comprises multiple specific areas to encase the products), 
the second device comprises: 
the casing (Wang Para. [0030] the staging spaces are connected to robotic arms to place products); 
a second memory storing instructions (Wang Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor; Para. [0025] the arm may be a separate controllable PLC, Para. [0032] PLC may be controlled by the computer to process instructions; Para. [0055] one or more CPS machines may be present to perform instructions throughout the entire system); and 
one or more second processors configured to execute the instructions (Wang Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor; Para. [0025] the arm may be a separate controllable PLC, Para. [0032] PLC may be controlled by the computer to process instructions; Para. [0055] one or more CPS machines may be present to perform instructions throughout the entire system) to: 
place the plurality of transferred products in a column on the casing (Wang Para. [0029-0030] the staging area receives items from the storage racks; Fig. 1A);
identify, based on each of the plurality of placed products in the column on the casing, time information indicating a time associated with each product (Wang Para. [0024] the reader may be an optical reader, IR, magnetic to read identification on products; Para. [0038] storage location is stored in the identification means; Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste; all products that enter the work space are scanned, and their expiration date and location are stored in the control processing system, therefore, the time information of all products are known, especially when a specific product is chosen and moved); 
change order of the plurality of placed products in the column on the casing, based on rule information including at least a condition for arrangement according to a time indicated by the identified time information (Wang Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste; when items are moved from the storage rack to the staging area, they are chosen based on priority rules, and those rules are based on the identified time information); 
Wang fails to explicitly disclose transfer the reordered plurality of products to the particular column of the shelf of the first device.
Wurman is in the field of inventory management (Wurman Abstract, moving of inventory items) and teaches transfer the reordered plurality of products to the particular column of the shelf of the first device (Wurman Col. 4, Lns. 59-67-Col. 5, Lns. 1-19, the inventory area, 30, may be moved to a inventory stations, 50, where different tasks may be applied to the inventory, the tasks may involve move inventory items to different holders based on specific criteria; Col. 6, Lns. 43-63, when a task is completed to the inventory items, they may be brought back into the holding area). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the movement of inventory products from one location to another, and using time information to manage the movement as disclosed in Wang with the ability to return sorted items back to a shelf as taught by Wurman. The motivation for doing so would be to not only organize orders, but to organize the warehouse to make the picking easier for future orders and increase performance (Wurman Col. 1, Lns. 13-18, when the entire system is automated, it provides more efficiency and increases performance). 

Regarding claim 2, modified Wang discloses the work assistance system according to claim 1, wherein the one or more second processors of the second device are further configured to change the order of the plurality of products in the column on the casing in such a way that times indicated by the time information are in an ascending order or in a descending order (Wang Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste; Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor; Para. [0025] the arm may be a separate controllable PLC, Para. [0032] PLC may be controlled by the computer to process instructions; Para. [0055] one or more CPS machines may be present to perform instructions throughout the entire system; when items are moved from the storage rack to the staging area, they are chosen based on priority rules, and those rules are based on the identified time information).  

Regarding claim 3, Wang discloses the work assistance system according to (Wang Para. [0038] the products are given priority, which may be based on expiration dates, and the location on the shelf is determined as such; Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor; Para. [0025] the arm may be a separate controllable PLC, Para. [0032] PLC may be controlled by the computer to process instructions; Para. [0055] one or more CPS machines may be present to perform instructions throughout the entire system; when items are moved from the storage rack to the staging area, they are chosen based on priority rules, and those rules are based on the identified time information).  

Regarding claim 4, modified Wang discloses the work assistance system according toinformation that identify the plurality of placed products (Wang Para. [0024] the reader may be an optical reader, IR, magnetic to read identification on products; Para. [0038] storage location is stored in the identification means; Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste; Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor; Para. [0025] the arm may be a separate controllable PLC, Para. [0032] PLC may be controlled by the computer to process instructions; Para. [0055] one or more CPS machines may be present to perform instructions throughout the entire system), and change the order of the plurality of placed products in the column on the casing, based on the rule information according to the identified product information (Wang Para. [0038] the products are given priority, which may be based on expiration dates, and the location on the shelf is determined as such; Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste; when items are moved from the storage rack to the staging area, they are chosen based on priority rules, and those rules are based on the identified time information).  

Regarding claim 7, Wang discloses a work assistance method (Wang Para. [0001] apparatus and method for material and article handling) implemented by a first device and a second device (Wang Para. [0020-0025] racks contain a plurality of storage spaces for products, the conveyor belt may transfer products to be placed on storage racks… the storage spaces are connected to robotic arms to place products), comprising: 
transferring a plurality of products arranged in a particular column of a plurality of columns that each display a same type of products to a casing of the second device, using the first device (Wang Para. [0022] each rack comprises a plurality of storage spaces, which are sized to accommodate a specific type of product, the type of product being displayed does not change the structure of a shelf with a plurality of columns, and is therefore taught by Wang; Para. [0029-0030] the robotic arm may move the items from a first storage rack to a staging area, the staging area comprises multiple specific areas to encase the products); 
placing the plurality of transferred products in a column on a casing, using the second device (Wang Para. [0029-0030] the staging area receives items from the storage racks; Fig. 1A); 
identifying, based on each of the plurality of placed products in the column on the casing, time information indicating a time associated with each product, using the second device (Wang Para. [0024] the reader may be an optical reader, IR, magnetic to read identification on products; Para. [0038] storage location is stored in the identification means; Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste; all products that enter the work space are scanned, and their expiration date and location are stored in the control processing system, therefore, the time information of all products are known, especially when a specific product is chosen and moved); and 
changing order of the plurality of placed products in the column on the casing, based on rule information including at least a condition for arrangement according to a time indicated by the identified time information using the second device (Wang Para. [0021] the products may be arranged using a conveyor belt, but may also be moved closer to a robotic arm; Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste; when items are moved from the storage rack to the staging area, they are chosen based on priority rules, and those rules are based on the identified time information).
Wang fails to explicitly disclose transferring the reordered plurality of products to the particular column of the shelf of the first device, using the second device. 
Wurman teaches transferring the reordered plurality of products to the particular column of the shelf of the first device, using the second device (Wurman Col. 4, Lns. 59-67-Col. 5, Lns. 1-19, the inventory area, 30, may be moved to a inventory stations, 50, where different tasks may be applied to the inventory, the tasks may involve move inventory items to different holders based on specific criteria; Col. 6, Lns. 43-63, when a task is completed to the inventory items, they may be brought back into the holding area). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the movement of inventory products from one location to another, and using time information to manage the movement as disclosed in Wang with the ability to return sorted items back to a shelf as taught by Wurman. The motivation for doing so would be to not only organize orders, but to organize the warehouse to make the picking easier for future orders and increase performance (Wurman Col. 1, Lns. 13-18, when the entire system is automated, it provides more efficiency and increases performance).  

Regarding claim 8, modified Wang discloses the work assistance method according to claim 7, wherein changing the order includes changing the order of the plurality of placed products in the column on the casing in such a way that times indicated by the time information are in an ascending order or in a descending order (Wang Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste; Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor; Para. [0025] the arm may be a separate controllable PLC, Para. [0032] PLC may be controlled by the computer to process instructions; Para. [0055] one or more CPS machines may be present to perform instructions throughout the entire system; when items are moved from the storage rack to the staging area, they are chosen based on priority rules, and those rules are based on the identified time information).  

Regarding claim 9, Wang discloses a non-transitory computer readable recording medium that records a program for causing a first computer of a first device to execute (Wang Para. [0001] apparatus and method for material and article handling):  6Docket No. J-18-0352 
processing of transferring a plurality of products arranged in a particular column of a plurality of columns that each display a same type of products to a casing of a second device (Wang Para. [0022] each rack comprises a plurality of storage spaces, which are sized to accommodate a specific type of product, the type of product being displayed does not change the structure of a shelf with a plurality of columns, and is therefore taught by Wang; Para. [0029-0030] the robotic arm may move the items from a first storage rack to a staging area, the staging area comprises multiple specific areas to encase the products), 
wherein the program is further for causing a second computer of the second device to execute (Wang Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor; Para. [0025] the arm may be a separate controllable PLC, Para. [0032] PLC may be controlled by the computer to process instructions; Para. [0055] one or more CPS machines may be present to perform instructions throughout the entire system): 
processing of placing the plurality of transferred products in a column on a casing (Wang Para. [0029-0030] the staging area receives items from the storage racks; Fig. 1A);
processing of identifying, based on each of the plurality of placed products in the column on the casing, time information indicating a time associated with each product (Wang Para. [0024] the reader may be an optical reader, IR, magnetic to read identification on products; Para. [0038] storage location is stored in the identification means; Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste; all products that enter the work space are scanned, and their expiration date and location are stored in the control processing system, therefore, the time information of all products are known, especially when a specific product is chosen and moved); and 
processing of changing order of the plurality of placed products in the column on the casing, based on rule information including at least a condition for arrangement according to a time indicated by the identified time information (Wang Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste; when items are moved from the storage rack to the staging area, they are chosen based on priority rules, and those rules are based on the identified time information).
Wang fails to explicitly disclose transferring the reordered plurality of products to the particular column of the shelf of the first device, using the second device.
Wurman teaches transferring the reordered plurality of products to the particular column of the shelf of the first device, using the second device (Wurman Col. 4, Lns. 59-67-Col. 5, Lns. 1-19, the inventory area, 30, may be moved to a inventory stations, 50, where different tasks may be applied to the inventory, the tasks may involve move inventory items to different holders based on specific criteria; Col. 6, Lns. 43-63, when a task is completed to the inventory items, they may be brought back into the holding area). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the movement of inventory products from one location to another, and using time information to manage the movement as disclosed in Wang with the ability to return sorted items back to a shelf as taught by Wurman. The motivation for doing so would be to not only organize orders, but to organize the warehouse to make the picking easier for future orders and increase performance (Wurman Col. 1, Lns. 13-18, when the entire system is automated, it provides more efficiency and increases performance).

Regarding claim 10, modified Wang discloses the recording medium according to claim 9, wherein the processing of changing includes processing of changing the order of the plurality of placed products in the column on the casing in such a way that times indicated by the time information are in an ascending order or in a descending order (Wang Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste; Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor; Para. [0025] the arm may be a separate controllable PLC, Para. [0032] PLC may be controlled by the computer to process instructions; Para. [0055] one or more CPS machines may be present to perform instructions throughout the entire system; when items are moved from the storage rack to the staging area, they are chosen based on priority rules, and those rules are based on the identified time information).  

Regarding claim 11, modified Wang discloses the work assistance system according to claim 2, wherein the one or more second processors of the second device (Wang Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor; Para. [0025] the arm may be a separate controllable PLC, Para. [0032] PLC may be controlled by the computer to process instructions; Para. [0055] one or more CPS machines may be present to perform instructions throughout the entire system) are further configured to classify the products including a first product having a time indicated by the time information, which satisfies a predetermined condition, and a second product, and arranges the products (Wang Para. [0038] the products are given priority, which may be based on expiration dates, and the location on the shelf is determined as such).  

Regarding claim 12, modified Wang discloses the work assistance system according to claim 2, wherein the one or more second processors of the second device (Wang Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor; Para. [0025] the arm may be a separate controllable PLC, Para. [0032] PLC may be controlled by the computer to process instructions; Para. [0055] one or more CPS machines may be present to perform instructions throughout the entire system) are further configured to identify the time information and product information that identify the plurality of products (Wang Para. [0024] the reader may be an optical reader, IR, magnetic to read identification on products; Para. [0038] storage location is stored in the identification means; Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste), change the order of the plurality of products in the column on the casing, based on the rule information according to the identified product information (Wang Para. [0038] the products are given priority, which may be based on expiration dates, and the location on the shelf is determined as such; Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste; when items are moved from the storage rack to the staging area, they are chosen based on priority rules, and those rules are based on the identified time information).  

Regarding claim 13, modified Wang discloses the work assistance system according to claim 3, wherein 7Docket No. J-18-0352the one or more second processors of the second device (Wang Para. [0035-0037] a memory stores instructions and the instructions are processes on a processor; Para. [0025] the arm may be a separate controllable PLC, Para. [0032] PLC may be controlled by the computer to process instructions; Para. [0055] one or more CPS machines may be present to perform instructions throughout the entire system) are further configured to identify the time information and product information that identify the plurality of placed products (Wang Para. [0024] the reader may be an optical reader, IR, magnetic to read identification on products; Para. [0038] storage location is stored in the identification means; Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste), and change the order of the plurality of products in the column on the casing, based on the rule information according to the identified product information (Wang Para. [0038] the products are given priority, which may be based on expiration dates, and the location on the shelf is determined as such; Para. [0043] the expiration date may be stored with product information, and the priority to the front of the shelf may be based on the expiration date in order to make them the first to access and reduce waste; when items are moved from the storage rack to the staging area, they are chosen based on priority rules, and those rules are based on the identified time information).  

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
Regarding 102, Applicant points to the following claims limitations:
The shelf has a plurality of columns, and each of the plurality of columns displays a same type of products. Examiner is to interpret the claim to mean that the first device comprises multiple columns, and each column displays a product. This is easily seen as a storage rack, which houses multiple storage locations, and these locations size and shape may be altered in order to accommodate the size of a specific product. The types of products located within the shelf would have no effect on the structure of the shelf, and its ability to store products together. Therefore, when Wang discloses a rack, with specific dimension for a specific products, it would be able to hold products of the same type in a singular area, all interconnected on the rack.
The plurality of products arranged in a particular column of the plurality of columns is transferred to a casing of the second device. Specifically, that the second device includes a casing, and the products are transferred to a column within that casing. Examiner notes the claim limitation, that is a second device, which includes a location to hold the products. This is also found within Wang, in which there is a secondary storage rack, with individual holdings, that encase the products.
The transferred products are placed in a column on the casing, which again is being interpreted as having a second storage area, and that storage area comprises specific internal locations within a storage rack. 
The order of the plurality of placed products in the column of the casing is changed based on rule information including at least a condition for arrangement according to a time indicated by the identified time information. Examiner would like to note that the means to which the order is changed is not specified, other than using time information identified about the products. Therefore, the order in which the products are placed within the column of the casing of the second device, are being directed using time information obtained about the products. When the items are scanned within Wang, the expiration date of the item are maintained within a database. The expiration date information is used to place the items within the first device, but also provides the management module with the expiration date information for placement of items into the second device rack, which provides the specific order of the placed products in the second device, based on time information.
Last, Applicant points to the new limitation of the reordered plurality of products is transferred to the particular column of the shelf of the first device. Examiner agrees this is not found within the original art of Wang. Examiner is interpreting the claim to mean that the items that were arranged with the second device, are then moved back to the first device. New art Wurman, is able to teach that inventory item may be moved from a first location, to a second location, and at the second location specific tasks are applied to the products, and then returned to the original first location. Therefore, the ability to move products from one location, applying a rearrangement task, and then returning the inventory items as taught by Wurman, may be applied to the act of identifying expiration dates, and moving the products based on expiration dates as shown in Wang. The combination would allow the rearrangement task to be expiration date based, in order to better facilitate inventory management and reduce food waste. 
Therefore, the independent claims remain rejected under 103, and the claims that depend therefrom follow the same reasoning.   

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0235528 A1 Spencer et al. teaches managing inventories based on expiration date (Abstract). WO 2019/132766 A1 Xu teaches moving products from one location to another (Abstract); US 2020/0398434 A1 Kim et al. teaches a robot to move products (Abstract).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687